COLLIER, C. J.
— The action for a false warranty is intended not so much to punish the seller, as to compensate the purchaser for any injury he may have sustained ; and in order to a just admeasurement of damages, the proper inquiry in such a case is, what injury has the plaintiff sustained. The deterioration in value, by reason of unsound ness, or other defect, against which the defendant has stipulated, is only important, as furnishing a criterion of damages. What would be sufficient *430to constitute unsoundness, and as such, a breach of the warranty, does not arise upon the record; for it is admit-ed, that the slave was unsound at the time of the defendant’s purchase. Yet the evidence shows, that she had recovered, so far as appearance indicated the state of health, and had been sold by the defendant at a large advance on his purchase. So that it would be obviously unjust to allow the defendant to recover damages, to the extent to which her value was supposed to have been impaired, by a disease, under which she labored at the time of his purchase, with interest on that sum ; unless he was placed in-a situation so much more unfavorable than he would have been, had the slave been sound.— We think, both reason and authority would graduate the defendant’s recovery by the injury he has suffered in consequence of the false warranty.—(Cozzins vs. Whitaker, 3 Stewart & Porter, 329; Weaver vs. Wallace, 4 Hals. R. 251; Egleston vs. Macauley, 1 McC. R. 379; Caswell vs. Coare, 1 Taunt. R. 566; 3 Starkie’s R. 32.)
A plaintiff, in general, is entitled to recover for all losses resulting directly from a breach of the warranty ; so that, in some cases, he may recover even beyond the price he has paid for the thing warranted. —(Borradaile vs. Brunton, 2 Moore’s R. 582; 8 Taunt. R. 535; Lightner vs. Martin, 2 McCord’s R. 214.) Thus, the purchaser of a slave, warranted sound, who has proven entirely valueless, is entitled to be reimbursed, not only the purchase money, but all proper expenditures for medical aid, &c.
To apply this reasoning to the case at bar, if the slave (though unsound at the time of the defendant’s purchase) has been restored to health, so that the only inconveni*431ence or loss sustained b^lmt unsoundness, was the expense and trouble incurred by the defendant in curing her, to that extent should be his recovery. It is not for the plaintiff to object, that the defendant has been amply compensated by the increased price at which he sold the slave.. This resulted, doubtless, from the demand, and of consequence, enhanced value of such property in market, at the two pe'riods of the defendant’s purchase and sale. The unsoundness of the slave, when the plaintiff parted with her, contributed nothing to such a result; she would have been sold for as much by the defendant had she then been sound, and no expenditure of money by him would have been necessary. It is then, clear, that the defendant has sustained a loss, by the breach of the plaintiff’s warranty; or rather,.has been prevented from realising the profit he was entitled to, by so much as the sums paid for medical attendance, nursing, &c. diminished it; and for this loss, he is entitled to recover.
The consequence is, that the judgment must be reversed, and the cause remanded.